DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/30/2021 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Response to Amendment
The Amendment filed 11/30/2021 has been entered.  Claims 1-10 were previously cancelled. Accordingly, claims 11-18 are currently pending in the application.  

Reasons for Allowance
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method of producing a three-dimensional workpiece as instantly claimed is that while the prior art Brown (US 2018/0036943 - of record) teaches irradiating a raw material layer with a laser beam, wherein a melt pool is produced at a point at which the laser beam strikes the raw material layer; changing a position of the laser beam on the raw material layer with the aid of a first deflection unit; changing the position of the laser beam on the raw material layer with the aid of a second deflection unit; wherein the second deflection unit is continuously and are moved over the raw material layer by the change of position with the aid of the first deflection unit; nor wherein the laser beam, by the change of position with the aid of the second deflection unit with an acceleration which is greater by a factor of more than 10 than that of a movement of the first melt pool and of the second melt pool by the first deflection unit, is moved to and from between the first and the second melt pool in such a manner that the laser beam does not produce a melt pool between the first melt pool and the second melt pool (emphasis added). Claims 12-14 are allowed because the claims are dependent upon allowable claim 11.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-18 directed to an invention non-elected without traverse.  Accordingly, claims 15-18 been cancelled.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743